Citation Nr: 0207123	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  99-00 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1950 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which increased the evaluation for the 
veteran's service-connected bilateral hearing loss from 20 
percent to 30 percent, effective from July 27, 1997.  The 
veteran subsequently perfected this appeal.  During the 
pendency of this appeal, the RO increased the evaluation to 
40 percent, effective May 11, 2000.

A travel board hearing was scheduled for April 2002.  The 
veteran canceled this hearing and requested that his case be 
forwarded to the Board for a decision based on the evidence 
of record.


FINDINGS OF FACT

1. The RO has obtained all information necessary for an 
equitable disposition of the veteran's appeal.

2. In January 1998, the veteran's bilateral hearing loss was 
manifested by average puretone thresholds of 65 in the 
right ear and 71 in the left ear.  Speech recognition 
ability was 72 percent in the right ear and 60 percent in 
the left ear.

3. In August 1998, the veteran's bilateral hearing loss was 
manifested by average puretone thresholds of 65 in the 
right ear and 69 in the left ear.  Speech recognition 
ability was 82 percent in the right ear and 56 percent in 
the left ear.

4. In September 2000, the veteran's bilateral hearing loss 
was manifested by average puretone thresholds of 73 in the 
right ear and 75 in the left ear.  Speech recognition 
ability was 60 percent in the right ear and 56 percent in 
the left ear.
5. In February 2002, the veteran's bilateral hearing loss was 
manifested by average puretone thresholds of 73 in the 
right ear and 78 in the left ear.  Speech recognition 
ability was 64 percent in the right ear and 60 percent in 
the left ear.

6. The veteran has not submitted evidence tending to show 
that his service-connected bilateral hearing loss requires 
frequent hospitalization or causes marked interference 
with employment.


CONCLUSIONS OF LAW

1. For the period from July 27, 1997 to May 10, 2000, the 
criteria for an evaluation in excess of 30 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Codes 6102, 6103 
(1998); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 
(2001).

2. For the period beginning May 11, 2000, the criteria for an 
evaluation in excess of 40 percent for bilateral hearing 
loss are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the February 1998 
rating decision, the November 1998 statement of the case 
(SOC), the November 2000 rating decision, and the March 2002 
supplemental statement of the case (SSOC), of the regulations 
regarding the evaluation of his service-connected bilateral 
hearing loss.  In April 2001, the veteran was notified of the 
enactment of the VCAA.  The Board concludes that the 
discussions in the rating decisions, the SOC, the SSOC, and 
the VCAA letter, adequately informed the veteran of the 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claim, the veteran identified VA 
treatment.  The claims folder contains outpatient records 
from the VA Medical Center (VAMC) in Memphis for the period 
from approximately March 1989 to July 1999.  Outpatient 
audiology treatment in November 1999, May 2000, and March 
2001, is also of record.  In keeping with the duty to assist, 
the veteran was provided VA audiological examinations in 
January 1998, August 1998, September 2000 and February 2002.

In a May 2001 statement, the veteran indicated that he was 
examined by Miracle Ear Co. in Jackson, Tennessee.  The Board 
acknowledges that this examination report is not of record.  
The veteran reported being told that he had a 65 and 60 
percent hearing loss but that he was not provided a copy of 
the report.  The veteran has not asserted that this 
examination would be sufficient for VA rating purposes, see 
38 C.F.R. § 4.85 (2001), or that the results would support a 
higher rating.  Further, the record contains a subsequent 
(February 2002 ) audiological examination report.  As such, 
the Board finds that the veteran is not prejudiced by the 
lack of any Miracle Ear examination report. 

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

The veteran was originally granted service connection for 
bilateral hearing loss in June 1972 and assigned a 
noncompensable evaluation, effective March 1, 1972.  In 
December 1992, the evaluation was increased to 20 percent, 
effective August 13, 1992.  In February 1998, the evaluation 
was increased to 30 percent, effective July 27, 1997.  In 
November 2000, the evaluation was increased to 40 percent, 
effective May 11, 2000.  The veteran contends that the 
current 40 percent evaluation does not adequately reflect the 
severity of his disability.  

In January 1998, the veteran underwent a VA audiological 
examination.  The veteran complained that he was unable to 
understand speech, particularly with background noise.  
Average puretone thresholds, in decibels, were 65 in the 
right ear and 71 in the left ear.  Maryland CNC speech 
discrimination testing revealed speech recognition ability of 
72 percent in the right ear and 60 percent in the left ear.

In August 1998, the veteran underwent another VA audiological 
examination.  Average puretone thresholds, in decibels, were 
65 in the right ear and 69 in the left ear.  Puretone 
thresholds in the right ear at 1000, 2000, 3000 and 4000 
Hertz were 60, 65, 70, and 65 respectively.  Puretone 
thresholds in the left ear at 1000, 2000, 3000 and 4000 Hertz 
were 65, 70, 70, and 70 respectively.  Maryland CNC speech 
discrimination testing revealed speech recognition ability of 
82 percent in the right ear and 56 percent in the left ear.

In September 2000, the veteran underwent another VA 
audiological examination.  He reported great difficulty and 
frustration with hearing in most situations.  Average 
puretone thresholds, in decibels, were 73 in the right ear 
and 75 in the left ear.  Puretone thresholds in the right ear 
at 1000, 2000, 3000 and 4000 Hertz were 65, 70, 75, and 80 
respectively.  Puretone thresholds in the left ear at 1000, 
2000, 3000 and 4000 Hertz were 70, 75, 75, and 80 
respectively.   Maryland CNC speech discrimination testing 
revealed speech recognition ability of 60 percent in the 
right ear and 56 percent in the left ear.

The veteran most recently underwent a VA audiological 
evaluation in February 2002.  The veteran reported extreme 
difficulty understanding in all situations with or without 
hearing aids.  Average puretone thresholds, in decibels, were 
73 in the right ear and 78 in the left ear.  Puretone 
thresholds in the right ear at 1000, 2000, 3000 and 4000 
Hertz were 65, 70, 75 and 80 respectively.  Puretone 
thresholds in the left ear at 1000, 2000, 3000 and 4000 Hertz 
were 65, 75, 85 and 85 respectively.  Maryland CNC speech 
discrimination testing revealed speech recognition ability of 
64 percent in the right ear and 60 percent in the left ear.

Outpatient records from VAMC Memphis were also reviewed and 
indicate the veteran reported to the audiology clinic on 
various occasions for hearing aid testing and maintenance.  
The veteran also underwent periodic audiological evaluations.  
In reviewing these evaluations, it appears that puretone 
thresholds were not reported at 3000 Hertz.  Additionally, 
speech recognition was not tested or if tested, did not 
utilize the Maryland CNC.  Consequently, these outpatient 
evaluations are not adequate for rating purposes.  See 
38 C.F.R. § 4.85(a) (2001).

Analysis

Pursuant to VA's rating schedule, the VA ascertained the 
severity of the veteran's bilateral hearing loss pursuant to 
38 C.F.R. § 4.85.  The assignment of a disability rating for 
hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The Board notes that effective June 10, 1999, the criteria 
for evaluating hearing impairment were changed.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) has held 
that "where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant generally applies."  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board is therefore required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's bilateral hearing loss is warranted.  The Board 
notes that as the differences between the former criteria and 
the revised criteria for evaluating hearing impairment are 
relatively minor, the veteran would not be prejudiced by 
applying the new regulations in the first instance.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Under both the former and the revised criteria, evaluations 
for defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by puretone audiometry tests.  38 
C.F.R. § 4.85 (1998), (2001).  Puretone threshold average is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2001).  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity, through level XI for profound 
deafness.  38 C.F.R. § 4.85 (1998), (2001).

Under the revised criteria, when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2001).  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2001).

The Board notes, however, that the revised criteria may not 
be applied earlier than the effective date of the revised 
regulations.  38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue); see VAOPGCPREC 3-2000 (2000).  
Thus, the revised criteria under Diagnostic Code 6100 are not 
applicable prior to June 10, 1999, the effective date of 
revision.

Under the criteria in effect prior to June 10, 1999, as of 
the January 1998 VA examination, the veteran had level V 
hearing in the right ear and level VII hearing in the left 
ear.  See 38 C.F.R. § 4.85, Table VI (1998).  Applying the 
relevant numeric designations to Table VII, the evaluation 
for hearing impairment is 30 percent and an evaluation in 
excess of 30 percent is not warranted.  38 C.F.R. § 4.85, 
Diagnostic Code 6103 (1998).  

Under the criteria in effect prior to June 10, 1999, as of 
the August 1998 VA examination, the veteran had level IV 
hearing in the right ear and level VIII hearing in the left 
ear.  See 38 C.F.R. § 4.85, Table VI (1998).  Applying the 
relevant numeric designations to Table VII, the evaluation 
for hearing impairment is 20 percent.  38 C.F.R. § 4.85, 
Diagnostic Code 6102 (1998).  Despite the results of this 
examination, the Board notes the 30 percent evaluation was 
continued as sustained improvement had not been demonstrated.

As discussed, the criteria for evaluating hearing impairment 
were amended effective June 10, 1999.  The amended 
regulations allow for a numeric designation of hearing 
impairment based only on the puretone threshold average in 
certain circumstances, including for exceptional patterns of 
hearing impairment.  See 38 C.F.R. §§4.85(c), 4.86 (2001).  
In determining the appropriate numeric designations, the 
Board notes that the puretone thresholds at each of the four 
specified frequencies in the veteran's left and right ears 
are 55 decibels or more, resulting in an exceptional pattern 
of hearing impairment pursuant to 38 C.F.R. § 4.86(a) (2001).  
Therefore, it is necessary to determine which Table (VI or 
VIa) results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2001).  

Considering the results of the August 1998 VA examination, 
under Table VI, the veteran has level IV hearing impairment 
in the right ear and level VIII in the left ear.  Under Table 
VIa, the veteran has level V hearing bilaterally.  Applying 
the relevant numeric designations to Table VII, the 
evaluation for hearing impairment, effective June 10, 1999, 
is 30 percent and an evaluation in excess of 30 percent is 
not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2001).  

On examination in September 2000, thresholds at the 4 
specified frequencies remained above 55 bilaterally.  
Accordingly, the Board will consider Table VI and Table VIA.  
See 38 C.F.R. § 4.86(a) (2001).  Under Table VI, the veteran 
has level VII hearing in his right ear and level VIII hearing 
in his left ear.  Under Table VIa, the veteran has level VI 
hearing bilaterally.  Applying the higher numerals to Table 
VII, the evaluation for hearing impairment is 40 percent and 
an evaluation in excess of 40 percent is not warranted.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2001). 

On examination in February 2002, the veteran continued to 
exhibit an exceptional pattern of hearing impairment and 
therefore, the Board will again consider both Table VI and 
Table VIa.  See 38 C.F.R. § 4.86(a) (2001).  Under Table VI, 
the veteran has level VII hearing bilaterally.  Under Table 
VIa, the veteran has level VI hearing in his right ear and 
level VII hearing in his left ear.  Applying the higher 
numerals to Table VII, the evaluation for hearing impairment 
is 40 percent and an evaluation in excess of 40 percent is 
not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2001). 

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
bilateral hearing loss or that it results in a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).












ORDER

An evaluation in excess of 30 percent for the veteran's 
bilateral hearing loss, for the period from July 27, 1997 to 
May 10, 2000, is denied.

An evaluation in excess of 40 percent for the veteran's 
bilateral hearing loss, for the period beginning May 11, 
2000, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

